                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

ZACHARIAH MICHAEAL MARZONIE,

          Plaintiff,

v.                                                               Case No: 8:19-cv-1049-T-36AEP

CARTER WILLIAMS,

      Defendant.
___________________________________/

                                             ORDER

          This matter comes before the Court sua sponte. The Court entered an Order on June 21,

2019, dismissing the Complaint as a shotgun pleading and granting Plaintiff twenty-one days to

file an Amended Complaint. 1 Doc. 4. The Court advised Plaintiff that failure to file an Amended

Complaint within the time provided would result in dismissal of this action without further notice.

Id. Plaintiff has not filed an Amended Complaint or requested an extension of time to file an

Amended Complaint, and the time to do so has elapsed. Accordingly, the Court will dismiss this

action.

          It is therefore ORDERED AND ADJUDGED:

          1.      This cause is dismissed.

          2.      The Clerk is directed to terminate any pending motions and deadlines and CLOSE

this case.




1
  The Court notes that the June 21st Order was mailed to Plaintiff, at the address he provided, by
the Clerk and returned by the U.S. Post Office as undeliverable/insufficient address/unable to
forward. Plaintiff is responsible for providing the Court with a current mailing address.
       DONE AND ORDERED in Tampa, Florida on July 18, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              2
